Citation Nr: 0922156	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to an increased evaluation for dysthymic 
disorder, currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 through 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).  

The issue of entitlement to an increased evaluation for 
dysthymic disorder is addressed in the remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have posttraumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a readjudication of the Veteran's 
claim in September 2006, August 2005, November 2005, December 
2005, and March 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the Veteran provide any evidence in his 
possession that pertained to the claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication). 

The Veteran's service treatment records, VA treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While a 
VA examination was not provided, no VA examination was 
required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  Although the Veteran's representative reported that 
the Veteran received disability benefits from the Social 
Security Administration (SSA), those records are not of file.  
The duty to assist extends to obtaining SSA records where 
they are relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Here, 
the Board finds that the SSA records are not relevant because 
the question is not the extent to which PTSD impacts the 
Veteran's functioning, but whether the Veteran's alleged 
inservice stressor is verified by the evidence of record and 
whether there is a valid diagnosis of PTSD based on a 
verified inservice stressor, in accordance with VA 
requirements.  Accordingly, there is no prejudice to the 
Veteran in not obtaining such records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that he has PTSD as a result of military 
service.  Specifically, the Veteran alleges that during 
service, he was "picked on by a superior staff 
[noncommissioned officer] about racial remarks and etc . . . 
."  Thus, the Veteran contends that noncombat-related 
stressors caused his PTSD.  During a December 2002 RO 
hearing, the Veteran testified that his staff sergeant called 
him names including "worthless drunken Indian" and "bum," 
and that he reported this to his platoon sergeant and his 
platoon commander.  He stated that he went on a drinking 
binge after being picked on and was told by a superior that 
he had to attend an alcohol rehabilitation program.  He noted 
that the staff sergeant continued to make remarks to him 
after he was discharged from the alcohol rehabilitation 
program, and that this made him depressed.

As the Veteran's claimed stressor does not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  Patton v. West, 12 Vet. App. 272, 278 (1999); 
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f)(3) was amended in March 2002.  It thus 
provides that if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Veteran's service treatment records are negative for any 
findings of PTSD and any report of having been picked on by 
superior staff.  His October 1981 service entrance 
examination reveals a normal psychiatric status.  In May 
1983, the Veteran was admitted to the Naval Regional Medical 
Center for alcohol rehabilitation based on a referral from 
his commanding officer.  The diagnosis was alcoholism.  The 
Veteran reported a history of alcohol consumption beginning 
at age 16 with blackouts.  He also noted a history of 
marijuana use.  A June 1983 discharge record reflects that 
the Veteran's alcoholism led to quarrels, failure to achieve 
full job potential, military disciplinary action, civilian 
arrest or charges, minor cuts or abrasions, severe 
depression, and suicide attempts on two occasions by the 
Veteran's own admission.  A July 1984 treatment record 
reflects a diagnosis of alcoholism.  The Veteran's August 
1984 separation examination indicates that his psychiatric 
status was normal at that time.

The Veteran's service personnel records reveal that he was 
absent without leave (AWOL) for 9 days in 1982.  His 
personnel records also show that he was promoted to Private 
First Class in April 1982, and then promoted to Lance 
Corporal in June 1983.  On his October 1981 application for 
enlistment, the Veteran indicated that his use of alcoholic 
beverages had resulted in his arrest.  The Veteran explained 
that he was convicted of driving while intoxicated after he 
hit another vehicle while driving away from a liquor store 
while intoxicated.

VA treatment records from July 1989 through June 2006 reveal 
diagnoses of and treatment for dysthymic disorder, 
depression, and alcoholism.  Although most of the treatment 
records reflect treatment for the above-mentioned disorders, 
a May 2006 treatment record notes a diagnosis of PTSD.  

In addition, the Veteran underwent VA examinations for mental 
disorders in January 2003, December 2003, January 2005, 
August 2005, and August 2006.  These examination reports 
reflect evaluations of the Veteran's service-connected 
dysthymic disorder, which was originally claimed as 
depression.  The examination reports note diagnoses of 
depression and dysthymia, and are negative for any findings 
or diagnoses of PTSD.  However, during the January 2003 VA 
examination, the Veteran reported a history of racially based 
harassment by a staff sergeant during military service.  He 
stated that the staff sergeant harangued him daily with 
insults and racial stereotypes, and that he began drinking in 
order to deal with the harassment.  He was admitted to 
alcohol rehabilitation.  Thereafter, he reported the 
harassment to his platoon sergeant, and was assigned to 
different duty.  

Private medical treatment records from May 2005 through March 
2006 also reflect diagnoses of and treatment for PTSD.  A May 
2005 treatment record reveals the Veteran's complaints of 
depression, anxiety, nightmares, thoughts of death without 
suicidal ideation, decrease in libido, weight gain, poor 
concentration and memory, sleep disturbance, and fatigue.  
Mental status examination revealed the Veteran to have good 
hygiene.  His mood was moderately depressed and his affect 
was moderately restricted.  His speech was normal, his eye 
contact was mildly diminished, and his psychomotor activity 
was normal.  Thought process and content were intact, and 
insight and judgment were intact.  The diagnosis was 
uncompensated depression with history suggestive of PTSD.  A 
June 2005 treatment record reveals the Veteran's complaints 
of weight gain, decrease in libido, trouble with 
relationships with women and family, social withdrawal, 
thoughts of death without suicidal ideation, poor 
concentration and memory, anxiety, and nightmares.  The 
Veteran also reported a family history of suicide.  Mental 
status examination revealed the Veteran to have good hygiene, 
depressed mood, and restricted affect.  His eye contact was 
diminished.  The remainder of the evaluation was noted to be 
stable.  The diagnoses were history of uncompensated major 
depression, and anxiety disorder not otherwise specified, 
suspected to be PTSD.

A December 2005 private treatment record notes the Veteran's 
continued complaints of difficulty sleeping and occasional 
suicidal thoughts without plan.  A Mental status examination 
was stable, and the Veteran endorsed moderately depressed 
mood, moderately restricted affect, and normal speech.  His 
hygiene was good, and his eye contact was mildly diminished.  
Psychomotor activity was adequate, thought process and 
content were appropriate, and insight was good.  The 
diagnosis was chronic depression, uncompensated, moderate in 
severity.  A February 2006 treatment note reveals that the 
Veteran wanted to discuss why his physician thought that he 
might have PTSD.  Mental status examination revealed the 
Veteran to have a calm and somewhat depressed mood.  His 
affect was restricted to a mild to moderate extent.  
Psychomotor activity was normal, thought process and content 
were normal, and there were no delusions or evidence of 
mania.  The diagnosis was mixed mood disorder manifesting 
with chronic depression and anxiety, possibly PTSD.  The 
physician noted that there were several things that the 
Veteran mentioned at his initial evaluation that were 
suggestive of PTSD.  A March 2006 treatment record reveals 
that the Veteran reported verbal abuse from a staff sergeant 
during service.  The Veteran also reported distressing dreams 
with chronic insomnia and occasional flashbacks of the abuse.  
The physician noted that this anxiety resulted in a 
reluctance to participate in public gatherings and 
ceremonies.  The Veteran also complained of trouble sleeping, 
anger outbursts, difficulty concentrating, and anxiety 
attacks.  The physician stated that he reviewed the Veteran's 
military records, which were negative for documented 
psychiatric problems.  The physician also noted that the 
Veteran entered inpatient alcohol treatment during service, 
and that a discharge summary indicated that he had severe 
depression and suicide attempts as a result of his drinking.

In an April 2006 letter, the Veteran's private physician 
stated that he understood that the Veteran's disability was 
based on a diagnosis of dysthymia, but that he disagreed with 
that diagnosis.  He noted that he believed the Veteran's 
long-standing diagnoses to include major depression and PTSD.  
He also stated that he believed the Veteran's PTSD to be 
service-connected.

In a December 2002 statement, Reverend K.P. stated that the 
Veteran struggled with alcoholism and depression, and that 
Reverend K.P. learned through the Veteran's parents that he 
began having trouble with depression in service.  In a 
December 2003 statement, Father T.G. reported that the 
Veteran battled alcoholism and depression for many years, 
beginning with his service in the military.  Father T.G. also 
noted that the Veteran's depression continued to be a problem 
for him.  In a February 2005 statement, Father T.G. reported 
that the Veteran had a history of depression.

After a thorough review of the record, the Board finds that 
service connection for PTSD is not warranted in this case.  
Although there is a PTSD diagnosis of record, the evidence 
does not corroborate the Veteran's alleged inservice 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).  Thus, the 
Veteran is not shown to have PTSD due to his military 
service, and a diagnosis of PTSD based on a verified 
stressful event in service is not of record.  The Veteran has 
offered no competent corroborating evidence of his claimed 
stressor.  The Veteran's stressor statement and testimony 
before the RO detail the claimed stressor event summarized 
above.  However, the statement and testimony, when considered 
in conjunction with the service department records above and 
the aggregate evidence of record, fail to substantiate the 
Veteran's claim for service connection.  

Although the Veteran's service personnel records reflect that 
he was AWOL for 9 days and that he was admitted to an alcohol 
rehabilitation program during service, there is no indication 
in the record that these events were in any way related to 
the alleged verbal abuse described by the Veteran.  His 
service treatment records reflect that his problems of 
quarreling, failure to achieve full job potential, military 
disciplinary action, civilian arrest or charges, minor cuts 
and abrasions, severe depression, and two suicide attempts 
were the result of his alcohol abuse.  While the medical 
evidence of record reflects that the Veteran has had 
substantial alcohol abuse problems, there is no indication in 
the record that these problems were related to the alleged 
personal trauma.  With regard to the Veteran's statement in 
his January 2003 VA examination that he was assigned to 
different duty after he reported the harassment to his 
platoon sergeant, his personnel records do not reflect such a 
reassignment.  In addition, his personnel records reveal that 
he was promoted twice during his military service.  Moreover, 
the Veteran has failed to provide any alternate forms of 
evidence listed in 38 C.F.R. § 3.304(f)(2) to corroborate his 
alleged inservice personal trauma; as noted above, these 
include statements from family members, roommates, fellow 
service members, or clergy.  While the Veteran submitted 
three statements from clergy members in support of his claim, 
they are general in nature with regard to the Veteran's 
psychiatric symptoms, and do not mention the claimed stressor 
event.  While they are helpful in understanding the Veteran's 
current symptoms, they do not serve to corroborate his 
alleged inservice stressor.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the disorder; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the Veteran has a diagnosis of PTSD 
from his private physician, it was based on the unverified 
stressor event claimed by the Veteran.  Because the diagnosis 
rests on a stressor which has not been verified, it fails to 
satisfy the criteria noted above for a valid PTSD diagnosis 
for VA purposes.  See 38 C.F.R. § 3.304(f).

Because a valid diagnosis of PTSD based upon verified 
stressors is not of record, the preponderance of the evidence 
is against the Veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That duty to assist includes obtaining SSA records 
where they may be relevant to the issue under consideration.  
Murinscak, 2 Vet. App. at 370.  Here, the Veteran claims 
entitlement to increased evaluation for dysthymic disorder.  
In an April 2009 informal hearing presentation, the Veteran's 
representative indicated that the Veteran was in receipt of 
SSA disability benefits and that he was considered totally 
disabled.  The issue of the relationship between dysthymic 
disorder and employability is central in assessing the 
appropriate VA disability evaluation and although an SSA 
determination is not definitive, it remains relevant to the 
consideration.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992) (holding that SSA ruling that a veteran is disabled 
does not establish, in and of itself, that the Veteran is 
permanently and totally disabled for VA purposes).  No 
attempt has been made by the RO to obtain the Veteran's SSA 
records.  Accordingly, remand is required to obtain these 
records.

The Board also concludes that an additional VA examination is 
required to assess the current severity of the Veteran's 
service-connected dysthymic disorder.  The clinical findings 
of the August 2006 VA examination report are now almost 3 
years old.  Because the appeal period in question spans from 
July 2005 to the present, to adjudicate the severity of the 
Veteran's service-connected disorder over this period without 
more current clinical findings would be in error, especially 
because no contemporaneous VA outpatient treatment records 
are of record.  See, c.f., Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  Accordingly, new VA medical examination is 
in order to determine the current extent of the 
symptomatology of Veteran's service-connected dysthymic 
disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to procure copies 
of all of the Veteran's SSA records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must schedule the 
Veteran for a comprehensive VA psychiatric 
examination to determine the current 
severity of his dysthymic disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive assessments 
of all psychiatric symptoms.  The examiner 
must comment upon the presence or absence, 
and the frequency or severity of the 
following symptoms due to dysthymic 
disorder: depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting names, directions or recent 
events); flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the Veteran's psychological, 
social, and occupational functioning.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


